Mr. Justice Cartwright delivered the opinion of the court: This is one of three actions of covenant brought by appellants in the superior court of Cook county, against appellee, on a lease and agreement executed February 18, 1880, by appellee as party of the first part, and Alfred M. Hoyt, George L. Dunlap and others as parties of the second part. Plaintiffs recovered judgments in the superior court, which were reversed by the Appellate Court. (Chicago, Milwaukee and St. Paul Railway Co. v. Hoyt, 50 Ill. App. 583.) The cases were not remanded, and appeals were prosecuted to this court. The lease and agreement were construed and the questions involved in all the cases were decided in the case of Dunlap v. Chicago, Milwaukee and St. Paul Railway Co. 151 Ill. 409. The decision in that case, in which an opinion was filed, controls this case, and the judgment of the Appellate Court will therefore be affirmed. r 7 , ... 7 Judgment affirmed.